                                Exhibit 10.1
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) between Applied Digital
Solution, Inc. (the “Employer”) and Mr. Joseph J. Grillo, an individual (the
“Employee” together with the Employer, the “Parties”), is conditioned upon and
effective as of the closing of the transaction pursuant to which the Employer
will sell all shares of the capital stock of Destron Fearing Corporation to
Allflex USA, Inc. (the “Transaction”),
 
 
1.
The Parties agree that Section 8.3 of the Employment Agreement, “Successors,” is
void as to the Transaction, and that the Employer will continue to be bound by
the Employment Agreement after the Transaction.

 
 
2.
The Parties agree that the Transaction will constitute a “Change of Control” as
defined in the Agreement.

 
 
3.
The Parties agree that upon termination of employment of the Employee pursuant
to Section 4.3(c) of the Employment Agreement, the Employer will pay to the
Employee the Termination Payment, as that term is defined in the Employment
Agreement, in cash (i.e., not in shares); provided, however, that the Employee
may elect, in his sole discretion, upon notice to the Employer at the time he
provides termination notice pursuant to Section 4.2 of the Employment Agreement,
to be paid the Termination Payment in cash in a lump sum upon satisfaction of
Section 4.5, and if applicable, Section 4.6 of the Employment Agreement.Such
lump sum payment will be paid at the present value of the Termination Payment,
using a discount value of four percent (4%).Such lump sum present value
Termination Payment shall be payable no later than that date six (6) months
after the date on which the Transaction closes, subject to satisfaction of
Section 4.5, and if applicable, Section 4.6 of the Employment Agreement.

 
 
4.
The Parties agree that within thirty (30) days after the date on which the
Transaction closes, the Employer will pay to the Employee the bonus amounts set
forth on Exhibit A hereto in a lump sum in cash (i.e, not in shares).

 
 
5.
In addition to the Termination Payment, to secure Employee’s agreement to a
third year of the non-compete term required by Allflex as part of the
Transaction and to secure certain post-closing transition services from
Employee, the Employer agrees to pay to Employee one (1) year of base salary,
payable in cash and in a lump sum (the “Third Year Payment”).  The Third Year
Payment shall be made by Employer to Employee no later than the earlier of (i)
the 2nd anniversary of the closing date of the Transaction; or (ii) the winding
down of the Employer. Employee agrees, however, that if Employee secures
alternative employment during such third year (i.e., the year following the 2nd
anniversary of the closing date of the Transaction), Employee agrees to
reimburse to Employer that amount equivalent to the amount Employee earns from
such employment during that period up to an amount equal to the Third Year
Payment.

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
Except as set forth in the Amendment, all other provisions of the Employment
Agreement shall remain in full force and effect until its termination pursuant
to Section 4 thereof.

 
 
7.
The Parties acknowledge that this Amendment is subject to the authorization of
the Board of Directors of the Employer, pursuant to Section 8.9 of the
Employment Agreement.

 
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective for all purposes as of the date that the Transaction closes.
 
Daniel
Penni                                                                Joseph J.
Grillo
 
/s/ Daniel Penni                                                             /s/
Joseph J. Grillo                      
 


 